Title: To James Madison from Albert Gallatin, 19 August 1812
From: Gallatin, Albert
To: Madison, James


Dear Sir
Philada. August 19th 1812
I was detained by indisposition & bad weather longer than I expected. I have found here your letter of 15th inst., and wish that you may not leave Washington as early as you had contemplated. I go there at this time only to meet with you, & will not reach it before Saturday. It is important that I should know your decision on the subject of the large British importations: I have some not unimportant communications to make; and the present crisis, as it relates to our internal concerns or to England, to War arrangements or to armistice (which I disapprove), appears so much more interesting, every decision the Executive may take so much more important in its consequences, than at any former period, that I am earnestly desirous of meeting you before your decisions & departure take place.
I have heard it suggested here that Callendar Irwine [sic] was made principal Commissary of purchases. This information has afflicted me with respect to the effect of such extraordinary appointmts. on public mind here. From personal considerations it has hurt me to the quick. If not completed I wish to be heard on the subject. With sincere respect & attachment Your obedt. Servant
Albert Gallatin
